NO.     94-345

           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1995


IN RE THE MARRIAGE OF
CAROL J. FACKLER,
           Petitioner
     and
LEO J. FACKLER,
           Respondent



APPEAL FROM:      District Court of the Nineteenth Judicial District,
                  In and for the County of Lincoln,
                  The Honorable Robert S. Keller, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                  D. T. Schmidt, Attorney at Law,
                  Libby, Montana
           For Respondent:
                  Charles A. Harball, Attorney at Law,
                  Kalispell, Montana


                                    Submitted on Briefs:   April 6, 1995
                                                Decided:   June 20, 1995
Filed:
Justice William E. Hunt, Sr., delivered the opinion of the Court.

         Appellant Leo Carl Fackler appeals the final decree of

dissolution and order issued by the Nineteenth Judicial District

Court,        Lincoln County.       We affirm.

        Appellant raises the following issues on appeal:

         1.      Did the District Court err when it divided the parties'

marital       estate?

         2.      Did the District Court err when it denied the parties'

motion for a new trial?
        Leo Fackler, age 58, has a degenerative bone condition in his

back and has been disabled since 1989.                       He    receives     disability

benefits in the amount of $957 per month.                         He has a ninth grade

education.          Until   April      1993,        he owned and operated a septic

service business for over 20 years.                     He now leases that business

for a monthly rate of $1000.                    Leo    acquired    various    real   estate

holdings during the years he operated his septic business.                           He was

married twice before his marriage to Carol.

        Respondent Carol Fackler is 56 and has health problems related

to a heart condition.            She has 13 years of formal education.                Carol

was part owner/operator of a business that failed approximately ten

years ago.         She has been unemployed since then.                 She    accumulated

some real estate from her two prior marriages.

        The parties met in 1980.               They began a business and personal

relationship in 1981 or 1982.                  Both brought assets and debts into

their     relationship      at   its    inception.        They began cohabiting in


                                                2
1984.    During this period of the relationship, and throughout their

subsequent marriage, both parties contributed assets to individual

investments and to joint       investments to the extent that their

assets became co-mingled.      They married on April 9, 1987, and in

1992 moved to Montana.     Throughout the course of the marriage, the

parties treated all assets as jointly owned. Their primary sources

of income were from Leo's septic business and from his investments.

There also appeared to be rental income from their various real

estate     holdings.   Carol did not work outside the home.       They

separated in January 1993.

        Carol filed her petition for dissolution on February 11, 1993.

The dissolution was referred to a Special Master for trial.        The

Special Master conducted a hearing and reported his findings to the

District Court on September 16, 1993.        Both parties objected to

some portions of the Special Master's report, and on October 12,

1993,    the District Court held a hearing to hear the objections.

After hearing testimony from both parties,        the District Court

adopted most of the Special Master's recommendations.           At the

hearing,    the parties moved the District Court for a new trial,

which was denied.      The District Court issued its final decree and

order based on the Special Master's report and the October 12

hearing.     Appellant argues that the property division in the final

decree is inequitable and that the District Court erred when it

denied the parties' motion for a new trial.




                                    3
                                    ISSUE 1

     Did the District Court err when it divided the parties'

marital    estate?
     The standard of review regarding property division is whether

or not the district court's findings are clearly erroneous.          In re

Marriage of Maedje (19941, 263 Mont. 262, 265-66, 868 P.2d 580, 583

(citing In re Marriage of McLean/Fleury          (19931, 257 Mont. 55, 849

P.2d 1012).

     The    controlling   statute    regarding marital estate property

division is § 40-4-202(l),     MCA, which provides in part:

     In a proceeding for a dissolution of a marriage . . the
     court, without regard to marital misconduct, shall . . .
     finally equitably apportion between the parties the
     property and assets belonging to either or both, however
     and whenever acquired and whether the title thereto is in
     the name of the husband or wife or both.        In making
     apportionment, the court shall consider the duration of
     the marriage and prior marriage of either party; the age,
     health, station, occupation, amount and sources of income
     . . employability, estate, liabilities, and needs of
     each . . . whether the apportionment is in lieu of . . .
     maintenance;   and the opportunity of each for future
     acquisition of capital assets and income.       The court
     shall also consider the contribution . . . of a spouse as
     a homemaker . . . In dividing property acquired prior
     to the marriage . . . the court shall consider those
     other contributions of the other spouse to the marriage,
     including:
           (a) the nonmonetary contribution of a homemaker;
           (b) the extent to which such contributions have
     facilitated the maintenance of this property; and
           (c)  whether or not the property division serves as
     an alternative to maintenance arrangements.

     The marital estate has a net value of $398,723.         The net worth

of Carol's award is $195,323.             Leo received the balance of the

property for a net worth of $203,400.            Each party received some


                                      4
income-producing         properties.   Leo's septic service business was not

included in the marital estate and remains his sole property.

       Leo claims that the property distribution is inequitable and

that the District Court misapplied the statutory factors of

§ 40-4-202, MCA. The District Court received conflicting testimony

and incomplete evidence regarding which party contributed what

amounts to the properties throughout the parties' relationship and

subsequent     marriage.     The parties began their relationship five or

six years prior to their marriage.                 Throughout   their   relationship

and   marriage,     they each contributed individual assets to joint

investments,      as well as to their prior individual investments. As

a result of this intermingling of investments, funds, and assets,

it    is   virtually     impossible    to   distinguish     individual    premarital

property values from jointly acquired property values. The lack of

credible evidence and testimony made it impossible to accurately

determine the value of the premarital estate of each party.                   It was

also impracticable to determine the appreciation of premarital

assets, or the contributions made by each party to the appreciation

of those assets.         The District Court noted these difficulties and

responded by stating that it could not accurately determine

premarital values, and thus, included all of the properties of both

parties in      the marital estate and distributed them equitably

without    regard   to    premarital    ownership.       It excluded the septic

business because Carol offered no testimony or evidence that she

had contributed to the business.                The District Court considered the


                                            5
age,    health,       and ability for future acquisition of capital and

income of each party when it distributed the marital estate. It

also considered the apparent earnings of the parties prior to

marriage and the contributions each made to the acquisition and

maintenance of assets prior to and during the marriage.                       The court

added that it awarded property to Carol in lieu of maintenance

because there was evidence that she would have difficulty enforcing

a maintenance award.

        An equitable distribution of property is not necessarily equal

in     value    nor    is      an   equally valued distribution necessarily

inequitable.          District courts have broad discretion when dividing

the marital estate.             In re Marriage of Binsfield (Mont. 1994),           888

P.2d 889,      893, 52   St. Rep. 16, 19 (citing In re Marriage of Zander

(1993),    262 Mont. 215, 221, 864 P.2d 1225, 1229).                   The apportion-

ment of the marital estate should be equitable when considered as

a whole with the surrounding circumstances.                  Binsfield, 888 P.2d at

893 (citing Zander, 864 P.2d at 1229).                      If a district court's

findings regarding division of the                    marital estate are   not clearly

erroneous,       and if        substantial       credible   evidence       supports the

findings and ultimate order, we will not disturb that court's order

unless there is an abuse of discretion.                 Binsfield, 888 P.2d at 893

(citing Maedie,          868   P.2d at 583).

        In the current situation, Leo and Carol began a personal and

business relationship 11 or 12 years prior to the dissolution. The

parties mingled assets and funds prior                      to their marriage and


                                             6
considered the properties as jointly owned during their marriage.
The parties are two years apart               in age and both have health
problems.         The District Court found Leo to have the ability to
acquire capital and to generate income, while it found that Carol
had little chance of acquiring capital or generating much income.
In the District Court's property division, Leo and Carol both
received     income-producing       and    non-income-producing   properties.
Based on the record,         and given the contradictory,          incredible
testimony and lack of evidence produced, we see no abuse of
discretion. We hold that there is substantial credible evidence to
support the District Court's findings and that those findings are
not clearly erroneous.
       Leo makes several other assertions: that Carol does not need
maintenance,       that Leo's   marital       contributions greatly exceed
Carol's     and findings     regarding her marital contributions are
absent,     and    that   the net    worth of      Leo's premarital      estate
substantially exceeded Carol's premarital net worth.
       Objections to a special master's report must be made in
writing to the other party within ten days after receiving notice
of the filing of the report.              Rule 53(e) (2), M.R.Civ. P.; In re
Marriage of Doolittle (1994), 265 Mont. 168, 172, 875 P.2d 331,
334. Objections not made in that manner to the district court will
not be addressed by this Court on appeal.            Doolittle,   875   P.2d at
334.
         In Leo's written objections to the special master's report, he
states that the recommended property division is "unconscionable"
and makes reference to a specific item of property.         No further
objections are made.     Leo failed to make further objections at that
time in his written objections to the District Court and we will
not address those issues.
                                  ISSUE 2
         Did the District Court err when it denied the parties' motion
for a new trial?
         The standard of review in reviewing the denial or grant of a
new trial is whether or not the district court manifestly abused
its   discretion.     Baxter v. Archie Cochrane Motors,    Inc.   (Mont.
1995),    52 St. Rep. 444, 444 (citing Jim's Excavating Service, Inc.
v. HKM Associates (1994), 265 Mont. 494, 512, 878 P.2d 248, 259).
      Leo claims that the District Court erred when it denied the
parties' motion for a new trial at the October 12, 1993, hearing.
He claims that neither attorney was prepared for the hearing and
that he suffered as a result.
      Pursuant to Rule 53, M.R.Civ.P.,      the District Court adopted
portions of the Special Master's report not objected to by the
parties.     It heard testimony on the parties' objections to the
report at the October 12 hearing.       At the hearing, it denied the
parties' motions for a new trial.
      A district court has discretion to grant or deny a new trial
and without a showing of an abuse of discretion,          we will not


                                    8
disturb    its   ruling.   Baxter, 52 St. Rep. at 444 (citing Jim's

Excavating,      878 P.2d at 259).   In this instance, we hold that the

District Court did not abuse its discretion when it denied the

parties'   motions for a new trial.

     Pursuant to Section I, Paragraph 3(c),      Montana Supreme Court

1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document

with the Clerk of the Supreme Court and by a report of its result

to Montana Law Week, State Reporter and West Publishing Company.




We concur:




     Chief Justice